296 U.S. 646
56 S. Ct. 311
80 L. Ed. 460
A. J. RICHARDSON, petitioner,v.CHICAGO, ROCK ISLAND & GULF RAILWAY COMPANY.*
No. 606.
Supreme Court of the United States
December 9, 1935

1
On petition for writ of certiorari to the Supreme Court of the State of Texas.


2
No opinion filed in court below.


3
The motion for leave to proceed further herein in forma pauperis is denied, for the reason that the Court, upon examination of the papers herein submitted finds no ground upon which writ of certiorari should be granted. The petition for writ of certiorari is therefore also denied.



*
 Rehearing denied 297 U.S. 727, 56 S. Ct. 496, 80 L. Ed. 1010.